Citation Nr: 0844138	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1977.

The Board notes that the veteran filed a claim for service 
connection for PTSD in August 1999.  In an unappealed rating 
decision in July 2000, the Department of Veterans Affairs' 
Oakland, California Regional Office denied this claim on the 
basis that it was not "well grounded".  However, in January 
2002, after the passage of the Veterans Claims Assistance Act 
of 2000 (VCAA), the RO issued a notice to the veteran, 
indicating that they would review his previously denied claim 
as VCAA eliminated the well grounded requirement.  In April 
2002 and December 2006, the veteran requested that the RO 
reconsider his claim for PTSD.  The veteran currently resides 
within the jurisdiction of the Reno, Nevada Regional Office 
(RO) which agreed to reconsider the veteran's claim.

As such, this matter comes before the Board of Veterans' 
Appeals (Board) from a May 2007 decision and notice of 
decision from the RO, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
Notice of Disagreement (NOD) in June 2007 and, subsequently, 
in August 2007, the RO provided a Statement of the Case 
(SOC).  In September 2007, the veteran filed a timely 
substantive appeal to the Board and, in June 2008, the RO 
filed an SSOC.   

At the veteran's request, a hearing was held before the Board 
via video teleconference in July 2008.  A transcript of the 
hearing is of record.  The veteran submitted additional 
evidence with a signed waiver of RO consideration, in 
accordance 38 C.F.R. § 20.1304 (2008), at that time.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for PTSD, has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the veteran has evidence pertinent to this 
claim that he has not submitted to the VA.

2.  There is medical evidence of a current diagnosis of PTSD; 
however, the veteran did not engage in combat with the enemy 
and none of his claimed in-service stressors have not been 
corroborated or verified by service records or other credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In a March 2007 notice letter, sent by the RO prior to the 
May 2007 rating decision, the veteran was informed about the 
information and evidence not of record that was necessary to 
substantiate his claim; the information and evidence that the 
VA would seek to provide; and the information and evidence 
the claimant was expected to provide.  This letter also 
informed the veteran about the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.
b.  Duty to Assist.  The VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, service personnel records, private medical 
records, and VA medical records.  There is no indication of 
any additional relevant evidence that has not been obtained.  
As explained in more detail below, the veteran's stressors 
have not been verified.  

Regarding the claim at issue, the diagnosis of PTSD is not in 
dispute.  However, the veteran did not engage in combat with 
the enemy and there are no service records or other credible 
supporting evidence of any of his claimed in-service 
stressors.  The veteran has not provided sufficient 
information of his alleged in-service stressors that is 
capable of verification.  Most of the alleged in-service 
stressors are anecdotal in nature; generally, such incidents 
cannot be researched effectively.  Thus, the Board has no 
method of confirming that they in fact occurred.  See 38 
C.F.R. § 3.159(c)(2)(i) (2008).  Under these circumstances, 
the Board finds that VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection

a.  Factual Background.  The veteran's DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
shows that he service in Vietnam and his Military 
Occupational Specialty (MOS) was as a truck mechanic.  There 
is no indication of a decoration or medal evincing combat 
duty.   

The veteran's service medical records are negative for any 
complaints or findings of any psychiatric disability, to 
include PTSD.  The veteran's Expiration for Term of Service 
(ETS) report of medical history, dated in June 1977, shows 
that at that time, in response to the question as to whether 
the veteran had ever had or if he currently had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort, the veteran responded "no."  On the June 1977 ETS or 
separation from service physical examination, the veteran was 
clinically evaluated as "normal" for psychiatric purposes.

A February 2000 VA medical record notes that the veteran 
claimed that he avoided war movies that would trigger Vietnam 
memories.  

A March 2000 VA medical record shows that the veteran 
reported sleeping with a gun underneath his pillow.  When his 
Vietnamese neighbor's child shot off a firecracker, the 
veteran ran outside without thinking to confront the 
situation with the gun in his hand.  

A March 2000 VA medical record, containing notes from an 
interview at the Vet Center, reports that the veteran 
recalled being stationed at the motor pool in Long Bien while 
serving in Vietnam.  He said that he was awarded the Bronze 
Star for keeping a vehicle up against a hostile force.  When 
asked about traumatic events in service, the veteran 
remembered that he was in a vehicle in Vietnam, sitting 
without any weapons, when a group of soldiers he believed to 
be the enemy came out of the bushes.  He feared for his life 
until he learned that they were South Vietnamese soldiers.  
He recalled another incident during which he saw a teenage 
boy shot and presumably killed after he stole something off a 
truck.  Once, when he was picking up supplies in an unarmed 
truck, he remembers being shot at by the enemy, with a bullet 
passing through the door on the driver's side.  When 
reporting how his in-service experience affected him, the 
veteran stated that he had been angry since his time in 
service and would not let people intimidate him anymore.  He 
said that he tended to insolate himself and would only 
associate with a few people.  He also stated that he had 
become an alcoholic, smoker, and drug user from being in 
service.  The assessment, in part, was that the veteran 
reported PTSD symptoms consistent with military experiences.  

A May 2000 VA medical record shows that the veteran 
remembered seeing a sergeant being accidentally shot and 
decapitated.  The record does not indicate whether this 
incident occurred in Vietnam.  Another such record reports 
that the veteran saw Vietnamese children shot by a U.S. 
soldier.  During the interview, he said that he felt like he 
had only done half his job in Vietnam because he was not sent 
into "the bush."

A May 2000 private medical record notes that the veteran had 
numerous symptoms of PTSD, including intrusive thoughts, 
sleep problems, social isolation, anger and rage reactions, 
hypervigilance, and acute startle reactions.  

An October 2006 private medical record shows that the veteran 
admitted attempting suicide through an overdose of 
prescription medication.  A subsequent private medical record 
from the same month indicates that the veteran claimed that 
he was frustrated with the VA because they were not 
inadequately treating his back problem.  He said that he 
swallowed pain pills for his back and then swallowed more in 
an attempt to alleviate the pain.  When the pain did not end, 
he continued to take pills until he was not certain what was 
going on or how many he had consumed.  He denied that he 
attempted suicide, but admitted that he had been 
contemplating suicide.  

A November 2006 VA medical record reports that the veteran 
stated that he was in charge of the motor pool in Vietnam.  
During service, he was exposed to gunfire and nearby mortar 
shelling; and saw some little children killed.  His brother 
and father were also in Vietnam so he recalled worrying about 
them.  He said that he was supposed to get a Bronze Star for 
the work he did, but he did not have any evidence that he 
received that award.  He mentioned that he had seen a soldier 
shoot a boy; and that he was exposed to weapon fire while 
driving, with bullets entering the vehicle through the door.  

The examiner stated that the veteran fit the criteria for 
being exposed to a traumatic situation in combat during which 
his life was in danger.  He noted that the veteran had a 
sense of being over-aroused, easily upset and angered, and 
tried to avoid situations that reminded him of those events.  
He reported that the veteran had difficulty sleeping, due to 
nightmares and intrusive thoughts as he tried to sleep.  
These thoughts apparently were related to combat situations, 
traumas, and life-threatening events.   The diagnosis was the 
following: (Axis I) (1) PTSD with depression, (2) history of 
alcohol dependence, in remission; (Axis III) (1) Significant 
problems with low back pain, (2) a history of porphyria, 
sleep apnea, and an aortic aneurysm, (3) Obesity, (4) 
dyslipidemia, (5) coronary artery disease, (6) hypertension; 
(Axis IV) psychosocial stressors including self-isolation, 
lack of social support, and questionable financial support; 
(Axis V) Global Assessment of Functioning (GAF) score of 45.  
The examiner's assessment was that the veteran fit the 
criteria for PTSD with traumas related to combat experience 
in Vietnam.

A subsequent November 2006 VA medical record notes that the 
veteran had become afraid of his anger; and was reported 
seeing faces and shadows, and hearing sounds, such as gun 
shots.  He also expressed helpless and hopeless ideation as 
well as chronic feelings of irritability. In describing his 
service history, he talked about his convoy being shot at, 
regularly transporting women, and being unable to know who 
might be Viet Cong.  The examiner noted that the veteran's 
face would redden when he spoke of his experiences in 
Vietnam.  The diagnosis was the following: (Axis I) (1) PTSD 
(primary), (2) Not Otherwise Specified Depression; (Axis III) 
(1) CAD, (2) chronic pain; (Axis IV) minimal social support, 
possible financial problems, history of trauma related to 
military experience, history of abuse in childhood, parental 
and own history of substance abuse; (Axis V) Global 
Assessment of Functioning (GAF) score of 50.  

A December 2006 VA medical record shows that, the examiner 
talked to the veteran about the anger he felt about what he 
saw in Vietnam, the need to protect his buddies, and his 
behavior after he returned.  At some point during the 
session, left undefined in the examiner's report, the veteran 
made the statement: "We strung that kid up, just to teach 
him a lesson," and "I could do it again."  

A subsequent December 2006 VA medical record notes that the 
veteran described a recurring dream of driving women back to 
a village when suddenly Vietnamese soldiers would pop up from 
behind bushes on the side of the road.  He indicated that 
this incident really happened and he thought that he was 
about to die, but the soldiers were South Vietnamese.  

A January 2007 VA medical record reports that the veteran 
again recalled the incident involving the South Vietnamese 
soldiers.  He also remembered seeing an ammunition dump 
explode.  In a subsequent January 2007 VA medical record, the 
veteran stated that he could not tell his wife about the war, 
saying specifically "I can't tell her about killing women 
and babies." 

An additional January 2007 VA medical record reports that the 
veteran recalled being stationed at the First Aviation 
Brigade, Headquarters; and the Headquarters of the 2nd and 
33rd Battalion in Vietnam.  He stated that, although he was a 
mechanic and was often not permitted to carry a gun, he was 
on the firing line many times.  He said that he did not know 
how many people he had killed.  He remembered picking up 
bodies and putting them in body bags after one attack; and 
seeing detached arms and feet.  He recalled the incident 
involving the death of the child caught stealing from a 
truck.  He also stated that he saw a child throw a grenade 
into a truck which subsequently exploded.  

In an April 2007 statement, the veteran asserted that he 
experienced the following in Vietnam:  in January 1972, he 
had a soldier die in his arms due to a drug overdose; in 
April 1972, he was shot at while driving a truck to the 
supply depot with a bullet going through the car door and he 
reported the incident to his CO; in May 1972, he was taking a 
civilian worker back to a village when South Vietnamese 
soldiers came out of the bush, frightening him; and in June 
1972, he saw several children killed by soldiers after they 
stole goods from the back of a supply truck.  He stated that, 
throughout his service in Vietnam, he was constantly on "Red 
Alert," defending his position through "TEC."  He said 
that, at the time, gun ships were called in to clear a field 
of about 800 yards and he helped removed the bodies.  He 
indicated that in the last two to three months of his 
experience in Vietnam, 125 armor dumps were blown up by the 
Viet Cong.  He felt lucky that he did not return home wounded 
from the war.

A June 2007 VA medical record notes that the veteran reported 
having a lot of intrusive thoughts and negativity about 
Vietnam.  The examiner's diagnosis was PTSD with depression 
and the GAF score was 52.

In a June 2007 statement, the veteran further developed his 
stressor information.  Regarding the incident involving the 
soldiers firing on the children, the veteran stated that the 
incident occurred on Highway 1 outside of Saigon; that 
approximately four to five children were killed; and that the 
children were approximately 14 to 15 years old.  He said that 
he informed his CO about the incident to include in the log 
book.

In a September 2007 statement, the veteran stated that, 
during Vietnam, he worked side-by-side with combat units.  He 
also noted that he was awarded the Army Commendation Medal 
for keeping all the vehicles in tip-top shape against a 
hostile force.  He also asserted his belief that anyone who 
served in Vietnam was a "combat vet."  He reported that he 
had experienced years of night sweats from terrible dreams of 
bodies, alcohol, anger problems, and had attempted suicide.

A July 2008 VA medical record shows that the veteran stated 
that he was having difficulty documenting a combat stressor 
with a specific date, place, and time.  He knew that he was a 
number of areas where his life was in danger, where he was 
shot at, and where he saw the effects of death, dying, and 
destruction.  He related how someone died that he was trying 
to help, but he could not remember the person's name or any 
other specific information.  The diagnoses were PTSD with 
depression; and a mood disorder due to a general medical 
condition.  The examiner's assessment was that the veteran 
fit the criteria for PTSD.  The examiner reported that, due 
to the veteran's MOS, he went to different places to fix 
equipment and, as such, it would be doubtful if he stayed in 
one place all the time.  He noted that the veteran appeared 
more distressed when discussing stressor experiences.  

A July 2008 letter, written by the examiner who authored the 
July 2008 VA medical record, indicated that the veteran fit 
the criteria for PTSD and that, in his opinion, the veteran 
had been exposed to death, dying, and destruction during 
Vietnam.  

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

c.  Analysis.  There is sufficient competent evidence of a 
current diagnosis of PTSD based upon alleged in-service 
stressors.  However, the Board finds that the evidence 
preponderates against the veteran's claim, as the relevant 
evidence of record does not demonstrate that the veteran 
engaged in combat with the enemy and his claimed in-service 
stressors have not been corroborated by service records or 
other credible supporting evidence.

The Board observes that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  The veteran's Military Occupational Specialty as a 
truck mechanic is not consistent with combat duty.  Although 
the veteran stated to the July 2008 VA examiner that he did 
not perform only his MOS,  the medals that the veteran 
received, to include the National Defense Service Medal and 
the Army Commendation Medal (absent a Valor, or "V," 
device), do not denote combat service.  See 71 Fed. Reg. 
17276-17334 (Apr. 6, 2006) (describing criteria for award of 
decorations, medals, ribbons and similar devices).  The Board 
notes that, in his September 2007 statement, the veteran 
reported that he received the Army Commendation Medal for 
maintaining his vehicles, rather than for any act performed 
in combat.  As such, the Board finds that the preponderance 
of evidence in the record does not indicate that the veteran 
engaged in combat with the enemy.  See Moran, supra; see also 
Sizemore, supra.

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The medical evidence shows that the veteran was diagnosed 
with PTSD based upon an inaccurate factual background; 
namely, he alleges but the record does not confirm did not 
have combat duty.  There is no credible supporting evidence 
that the veteran's claimed in-service stressors actually 
occurred and they are of such a nature as they cannot be 
verified. The veteran has mentioned many "stressor" 
incidents, including: watching civilian boys shot by U.S. 
soldiers; being frightened by South Vietnamese soldiers; 
having an unnamed soldier die in his arms; being shot at 
while driving a truck on an unnamed road; and recovering body 
parts from an unnamed field.  However, the evidence of record 
contains no supporting evidence and no corroborating official 
records, buddy statements, or other proof of these alleged 
stressors.  Because generally anecdotal incidents such as the 
events alleged by the veteran cannot be researched 
effectively, the Board has no method of confirming that they 
in fact occurred.  See 38 C.F.R. § 3.159(c)(2)(i) (2007). 

The veteran's lay statements are insufficient to establish 
the incurrence of his claimed in-service stressors.  He has 
submitted no credible corroborative evidence of any of his 
alleged in-service stressors.  As his claimed in-service 
stressors have not been corroborated by service records or 
other credible supporting evidence, any diagnosis of PTSD 
based on such alleged incidents cannot establish either that 
they occurred or that his PTSD is related to active service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49, 56.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


